Opinion of the Court, delivered by


T'ioptmi, Judge.

' This was an action of covenant brought by the plain- , . . o j i tiff in error against the defendants in error, on a bond conditioned for the conveyance of land. The bond is set out in the declaration by its tenor, on the trial, the cov-enan^ offered in evidence, varies from the one described the declaration by the omission of the words “of Oc- . ■ . . tober/’ the declaration reciting that tne second mstai-was payable “the first day, 1837/’ whereas the covenant offered in evidence read “the first day of October, 1837.” The plaintiff moved for leave to amend declaration, by inserting the words necessary to make the covenant recited in the declaration correspond with the covenant sued on. The court would not allow the amendment, whereupon the plaintiff suffered a non-suit, and afterwards moved to set the same aside, which motion was overruled, and the plaintiff brings his case here by writ of error, J
The omission of the words “of October,” was a variance; Cook v. Grahame, 3 Cranch, 229; Shuby v. Mandeville, 7 Cranch, 208.
Our statute concerning practice at law, authorizes the circuit court to amend pleadings at any time before final judo-ment, on such terms as shall be iust; R. C. of 35, p. 467. This power of amendment is obviously lelt somewhat to the discretion of the court, and it is not perceived how any good can result from the reversal of this discretion by this court.
The reasons which influence the court are not always apparent on the record, and the party may attain his object without the interposition of an appellate court.
Judgment affirmed.